Citation Nr: 1713307	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  06-25 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.CA. § 1151, for additional disability of the left shoulder due to surgery in June 1996 and post-operative care by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to March 1965.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2008, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In January 2009 and December 2009, the Board issued decisions denying entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  The Veteran, in turn, appealed each decision to the United States Court of Appeals for Veterans Claims (the Court).  In June 2009 and October 2010, counsel for VA's Secretary and the Veteran's attorney (the parties) filed Joint Motions for Remand (JMRs) with the Court.  In each instance, the Court granted the motion, vacating the Board's decision and remanding the matter to the Board for further proceedings.

In response to the October 2010 JMR, the Board requested a medical opinion from the Veterans Health Administration (VHA).  In January 2012, a VA physician provided the requested opinion; the opinion was then provided to appellant.  In July 2012, the Veteran's attorney submitted additional argument and evidence.

In August 2012, the Board remanded the matter for additional development.  Following receipt of additional evidence, it was returned to the Board.  In October 2015, the Board denied the claim.  Thereafter, the Veteran appealed the 2015 decision to the Court.  Pursuant to a November 2016 JMR, the Court vacated the Board's October 2015 decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to comply with the November 2016 JMR's directive that, "upon remand, the Board should again request Appellant's Quality Assurance records/focused review and determine whether they exist or not, and if they exist, whether those records may be released."  See JMR p. 4.  

Here, the JMR is referring to records requested by the Board in the August 2012 remand.  The parties agreed that there is a discrepancy in the record as to whether the quality assurance records/focused review records requested by the Board in 2012 actually existed.  They found that the Board improperly concluded the records were destroyed, without discussing evidence that the records may have actually been in existence but could not be released.  This is relevant because, as explained below, a separate procedure is triggered if that is the case.

The parties to the JMR do not dispute that medical quality-assurance records are confidential and privileged documents and may not be disclosed except as provided by statute.  See 38 U.S.C. § 5705(a); see also Hood v. Shinseki, 23 Vet.App. 295, 299-303 (2009).  It is also not in dispute that quality assurance records may not be disclosed to VA adjudicators, including the Board, but that VA's Office of General Counsel is authorized to review such records to determine if they in fact are of the type protected from disclosure.  VA's duty to assist requires that the Board request access to any quality assurance records or documents relevant to a claim, and, if the appropriate Veterans Health Administration officials deny the request, to appeal the determination to VA's General Counsel.  VAOPGCPREC 1-2011.  

The parties also agree that the Board did not adequately explain the October 2015 finding that the quality assurance records/focused review records requested in 2012 were destroyed in view of contrary communications of record, and in fact must request clarification as to whether the records were destroyed or have been deemed not suitable for release, and why.

The parties cite to emails, letters and phone messages between VA personnel attempting to access the records from 2012 to April 2015 and being told that they will not be released, as well as a contrary May 2015 statement that the records no longer exist.  The parties find that this evidence suggests the possibility that the records may be in existence but will not be released, or at least that the point must be clarified in order to comply with prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Parenthetically, the Board had noted in 2012 that if the records existed, they would be highly pertinent to this claim.

Consequently, the Board must remand this matter to comply with the directives of the JMR.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate party to clarify whether a "focused review" conducted by the VA Greater LA Healthcare System from the Under Secretary for Health (USH), Veterans Integrated Service Network (VISN director, or a Veterans Health Administration (VHA) medical facility director, exists and will not be released or has been destroyed.  This action must fully comply with 38 U.S.C. § 5705(a) and Hood, supra, and be in accordance with VAOPGCPREC 1-2011.  To that end, if the records exist, and, if access is denied, the basis for the denial must be provided accordingly and all proper procedures must be followed.  Documentation of such must be placed in the Veteran's claims folder.

2.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




